    NOT FOR PUBLICATION

                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY



      ER MYER,                                          Civil Action No.: 19-093 85

                             Plaintiff,                        OPINION

           V.


      DERRICK ZHAO TANG KUANG, et al.,

                             Defendants.


          INTRODUCTION

         Before the Court are Plaintiff Er Myer’s (“Plaintiff’) motion to disqualify counsel for

Defendant Winnie Lee (“Ms. Lee”) and permit alternative service ofprocess on Defendant Derrick

Kuang (“Mr. Kuang”) (ECF No. 19), Ms. Lee’s motion to dismiss/motion for summary judgment

(ECF No. 20), and Plaintiff’s cross-motion for summary judgment (ECF No. 22). The Court has

considered the submissions made in support of and in opposition to these motions, and decides the

motions without oral argument pursuant to Federal Rule of Civil Procedure 7 8(b). For the reasons

set forth below, Plaintiff’s motion to permit alternative service of process on Mr. Kuang (ECF No.

19) is GRANTED,’ Ms. Lee’s motion to dismiss (ECF No. 20) is DENIED, and Plaintiff’s cross

motion for summary judgment is DENIED (ECF No. 22).

II.      BACKGROUND

         Plaintiff’s personal and business funds were managed by Mr. Kuang who was employed

as a Vice President at Defendant Bank of America. ECF No. 1   ¶ 9.   In September 2018, Mr. Kuang


1
 Plaintiff’s motion to disqualify Ms. Lee’s counsel is now moot given Ms. Lee’s new counsel,
and the motion has been terminated. ECF No. 45.

                                                1
    asked Plaintiff for a loan in connection with a personal business project. Id.        ¶   11. Mr. Kuang

    allegedly told Plaintiff that he was aware she had excess funds and that this loan would fall within

    her risk tolerance. Id. Plaintiff agreed to loan Mr. Kuang $267,000 at an interest rate of 8% per

    year and Mr. Kuang issued a series of checks to Plaintiff made out to her or her designee that

    Plaintiff was to cash at agreed upon dates in the future. Id.     ¶J 12-14.   Plaintiff attempted to cash

    the checks Mr. Kuang gave her for repayment of the loan on the designated dates, but the checks

    were returned for insufficient funds. Id.   ¶ 17.   A few months prior to the loan from Plaintiff to Mr.

    Kuang, Mr. Kuang transferred three properties located in Bayonne, Palisades Park, and Rego Park

    (the “Properties”) to Ms. Lee for a total consideration of less than $20.00 at the end of September

    2018. Id.   ¶   15. Mr. Kuang and Ms. Lee were married on December 12, 2007, but became

estranged in 2018 and obtained a final judgment of divorce on October 23, 2018. ECF No. 20-5

at 3. Plaintiff filed the instant suit on April 5, 2019 asserting claims for breach of contract,

violation of the New Jersey Uniform Fraudulent Transfer Act (NJUFTA), conspiracy and aiding

in fraudulent transfers, unjust enrichment, negligent supervision, and fraud. ECF No. 1 at 4-9.

Plaintiff simultaneously filed an application for entry of an order to show cause with temporary

restraints, seeking the imposition of a constructive trust upon on the Properties transferred from

Mr. Kuang to Ms. Lee. ECF No. 1-1 at 1. The Court held a conference on May 1, 2019 and

Plaintiff and Ms. Lee2 agreed to a consent order that limited Ms. Lee from selling, transferring, or

engaging in any transaction affecting the Bayonne and Rego Park properties until July 15, 2019,

but did not impose any restrictions on the Palisades Park property. ECF No. 15 at 2. The restraints

have been extended through February 16, 2020 by agreement of Plaintiff and Ms. Lee. ECF No.




2
 Mr. Kuang has not appeared in this case and as far as the Court is aware his whereabouts are
currently unknown. See ECF No. 19-1 ¶ 16.

                                                         2
 60. Ms. Lee filed the instant motion to dismiss on May 13, 2019, arguing that Plaintiff failed to

 state a claim upon which relief can be granted and also moving for summary judgment because

 the disputed property transfers were not fraudulent as a matter of law. ECF No. 20-5 at 1-2.

 Plaintiff filed a cross-motion for summary judgment and motion for an extension of temporary

 restraints on May 22, 2019 (ECF No. 22), and Ms. Lee responded on May 29, 2019. ECF No. 23.

Plaintiff also filed a motion to permit alternative service of process on Mr. Kuang on May 13, 2019

(ECFN0. 19).

III.    LEGAL STANDARD

        A. Rule 12(b)(6)

        for a complaint to survive dismissal pursuant to Federal Rule of Civil Procedure 1 2(b)(6),

it “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.” Ashcroft V. Iqbal, 556 U.S. 662 (2009) (quoting Bell AtL Corp. v. Twombly, 550 U.S.

544, 570 (2007)). Allegations sounding in fraud are subject to a heightened pleading standard

under Federal Rule of Civil Procedure 9(b) and must be stated with specificity “to ‘place the

defendants on notice of the precise misconduct with which they are charged, and to safeguard

defendants against spurious charges of immoral and fraudulent behavior.” Ford Motor Credit

Co. v. Chiorazzo, 529. F. Supp. 535, 538 (D.N.J. 2008) (quoting Seville Indus. Mach. Corp. v.

Southmost Mach. Corp., 742 F.2d 786, 791 (3d Cir. 1984)). In evaluating the sufficiency of a

complaint, the Court must accept all well-pleaded factual allegations in the complaint as true and

draw all reasonable inferences in favor of the non-moving party. See Phillips v. Cty. ofAllegheny,




  Plaintiffs memorandum of law in support of her cross-motion for summary judgment was not
simultaneously filed due to a technical error. See ECF No. 33-1. With the Court’s leave,
Plaintiff filed her memorandum of law on July 10, 2019 (ECF No. 33) and Ms. Lee filed a reply
brief on July 18, 2019 (ECF No. 36).

                                                    3
 515 F.3d 224, 234 (3d Cir. 2008). “factual allegations must be enough to raise a right to relief

above the speculative level.” Twombly, 550 U.S. at 555. “A pleading that offers labels and

 conclusions will not do. Nor does a complaint suffice if it tenders naked assertions devoid of

further factual enhancement.” Iqbal, 556 U.S. at 678 (internal citations and quotation marks

omitted). Additionally, “the tenet that a court must accept as true all of the allegations contained

in a complaint is inapplicable to legal conclusions. Threadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not suffice.” Id. Thus, when reviewing

complaints for failure to state a claim, district courts should engage in a two-part analysis: “first,

the factual and legal elements of a claim should be separated.           .   .   .   Second, a District Court must

then determine whether the facts alleged in the complaint are sufficient to show that the plaintiff

has a plausible claim for relief.” See Fowler v. UPMC Shadvside, 578 f.3d 203, 210-11 (3d Cir.

2009) (internal citations and quotation marks omitted).

        B. Rule 56

        Summary judgment is appropriate if the “depositions, documents, electronically stored

information, affidavits or declarations, stipulations.   .   .   admissions, interrogatory answers, or other

materials” demonstrate that there is no genuine issue as to any material fact, and, construing all

facts and inferences in a light most favorable to the non-moving party, “the moving party is entitled

to a judgment as a matter of law.” fed. R. Civ. P. 56(c). See also Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986); Pollock v. Am. Tel. & Tel. Long Lines, 794 f.2d 860, 864 (3d Cir. 1986).

       The moving party has the initial burden of proving the absence of a genuine issue of

material fact. See Celotex, 477 U.S. at 323. Once the moving party meets this burden, the non-

moving party has the burden of identifying specific facts to show that, to the contrary, there exists

a genuine issue of material fact for trial. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,



                                                  4
475 U.S. 574, 586-87 (1986). The non-moving party must “go beyond the pleadings and by [its]

own affidavits, or by the ‘depositions, answers to interrogatories, and admissions on file,’

designate ‘specific facts showing that there is a genuine issue for trial.” Celotex, 477 U.S. at 324

(citations omitted); see also Lujan v. Nat’! Wildlife Fed’n, 497 U.S. 871, 888 (1990) (“The object

of [Rule 56(e)] is not to replace conclusory allegations of the complaint          .   .   .   with conclusory

allegations of an affidavit.”); Big Apple BMW, Inc. v. BMWoIN Am., Inc., 974 F.2d 1358, 1363

(3d Cir. 1992) (citations omitted) (“To raise a genuine issue of material fact,” the non-movant must

“exceed the ‘mere scintilla’ threshold   . . . .“).   A fact is “material” if a dispute “might affect the

outcome of the suit under governing law,” and a “genuine” issue exists as to that fact “if the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The Court’s role is to determine whether there

is a genuine issue for trial, not to weigh the evidence and decide the truth of the matter. Id. at 249.

IV.    DISCUSSION

       I. Motion to Permit Alternative Service of Process

       The Court will begin by addressing Plaintiffs motion to permit alternative service of

process on Mr. Kuang. ECF No. 19. In this motion, Plaintiff requests that the court deem service

by email acceptable as an alternative service of process for Mr. Kuang under federal Rule of Civil

Procedure 4(e)(1) and the New Jersey rules for service of process applicable in this matter. ECF

No. 19-11 at 9. Given the email address listed for Mr. Kuang was in use shortly before the

commencement of litigation and the emailing of process was not returned as undeliverable (id. at

11), the Court grants Plaintiffs motion to serve Mr. Kuang via email. See Celgene Corp. v.

Blanche Ltd., No. 16-501, 2017 WL 1282200, at *2 (D.N.J. Mar. 10, 2017) (“Plaintiffs proposed

alternative method of service, by email, appears reasonably calculated to provide actual notice to



                                                      5
[defendant] and thus comports with due process of law.      .   .   .   Plaintiffs sending of emails to the

addresses associated with [defendant] without receiving notifications that such emails were

undeliverable makes a prima fade showing that the email addresses are themselves at least valid.”).

     II. Ms. Lee’s Motion to Dismiss the New Jersey Uniform Fraudulent Transfer Act
        (NJUFTA) Claim

        To state aprimafacie claim under the NJUFTA, a plaintiff must allege two elements:

“The first is whether the debtor or person making the conveyance has put some asset beyond the

reach of creditors which would have been available to them at some point in time but for the

conveyance.... The second is whether the debtor transferred property with an intent to

defraud, delay, or hinder the creditor.” MSKP Oak Grove, LLC v. Venuto, 875 F. Supp. 2d 426,

434 (D.N.J. 2012) (quoting Gilchinsky v. Nat. Westminster BankNi, 159 N.J. 463, 475-76

(1999)). As Ms. Lee correctly states, a claim under the NJUFTA must be pled with heightened

specificity in federal court under Rule 9(b) of the Federal Rules of Civil Procedure. Id. (“Rule

9(b) applies to claims under the NJUFTA.”).

        Ms. Lee argues that Plaintiffs NJUFTA claim fails because “there are no factual

allegations that Kuang was insolvent at the time the property transfers were made and/or when the

alleged loan was made, that Lee acted in bad faith, or that [Lee] accepted the Properties without

due consideration.” ECF No. 20-5 at 9. Ms. Lee goes on to argue that because “Plaintiff has

merely alleged that certain transfers of interests in the Properties were made to Lee by Kuang

without fair consideration, months before she purportedly made a loan to Kuang.. Plaintiff fails
                                                                                            .




to state any claim against Lee.” Id. at 10.

       As an initial matter, the Court finds that Plaintiff has sufficiently alleged facts to support

her claim that Mr. Kuang was insolvent at the time the loan was made and that Lee accepted the

Properties without due consideration.         The Complaint alleges that Kuang’s transfer of the


                                                   6
Properties “was done with the intent to hinder, delay and defraud creditors inclusive of [Plaintiff]”

and “assured that when [Mr. Kuang] refused to repay the loan proceeds from [Plaintiff] that

[Plaintiff] would have no assets from which to recover a judgment.” ECF No. 1              ¶   29. The

Complaint further supports the allegation that Mr. Kuang was insolvent at the time of the loan with

the fact that Mr. Kuang’s checks were returned for insufficient funds and the fact that he failed to

pay any of the outstanding loan amount to Plaintiff.       Id.   ¶J   32-33.   Similarly, Plaintiff has

sufficiently alleged that Ms. Lee accepted the Properties without due consideration, citing to the

deeds listing the details of the property transfers which show that the Bayonne property was

transferred for the amount of $1.00, the Palisades Park property was transferred for the amount of

$1.00, and the Rego Park property was transferred for the amount of $10.00. Id.       ¶J 26-28.   Even

under the heightened pleading standard of Rule 9(b), the Court finds that these allegations are

sufficient to place Mr. Kuang and Ms. Lee on notice of the precise fraudulent misconduct

complained of in the instance matter. See MSKP Oak Grove, LLC, 875 F. Supp. 2d at 434 (internal

citations and quotation marks omitted) (“In spite of Rule 9(b)’ s heightened requirements, however,

courts should be conscious of the fact that application of these more stringent pleading standards

may allow sophisticated defrauders to successfully conceal the details of their fraud” and may

relax the requirements where necessary.).

       Additionally, focusing more specifically on the elements of a NIUFTA claim, the Court

finds that Plaintiff has sufficiently stated a claim as she has alleged facts showing that Mr. Kuang

entered into a transaction prior to the loan that placed his interests in the Properties effectively

beyond the reach of Plaintiff when his checks failed to clear and did so with the intent to keep his

assets beyond the reach of Plaintiff. ECF No. 1 at 5. With respect to the latter element, the Court

finds that many of the “badges of fraud” used to ascertain a transferor’s intent are present here,



                                                 7
such as: transfer to an insider, retaining partial control of transferred assets, concealment of the

transfer from creditors, transfer of substantially all the debtor’s assets, the debtor absconded,

inadequate value for the transfer, the debtor became insolvent after the transfer was made, and the

transfer occurred before the debt was incurred. ECF No. 1 at 1-6; see also Amato v. Cortese, 2015

WL 5009664, at *14 (D.N.J. Aug. 21, 2015) (Listing the badges of fraud provided for in N.J.S.A.

section 25:2-26 and stating that “{t]hese ‘badges’ are factors the courts generally look to in

determining whether the circumstances of a particular transaction give rise to the conclusion that

a transfer was made with actual intent to defraud.”). Accordingly, the Court fmds that Plaintiff

has adequately stated a NJUFTA claim and Ms. Lee’s motion to dismiss the NJUFTA claim is

denied.

    III. Ms. Lee’s Request for Summary Judgment and Plaintiff’s Cross-Motion for
        Summary Judgment

          Ms. Lee also argues that she is entitled to summary judgment as a matter of law for a

number of reasons. First, Ms. Lee argues that the transfers of the Properties were not fraudulent

as a matter of law because they were done pursuant to a valid and equitable judgment of divorce.

ECF No. 20-5 at 11. Second, Ms. Lee argues that Plaintiffs NJUFTA claim fails as a matter of

law with respect to the transfer of the Palisades Park property because Ms. Lee was the sole owner

of the property as of 2007 and “even if the deed did not transfer ownership, Lee would still be the

rightful owner of the Palisades Property, having paid for the property, paid the mortgage, and being

the sole title owner on the Deed.” Id. at 15. Ms. Lee next argues that the NJUFTA claim fails as

a matter of law because Plaintiff cannot prove the existence of the alleged $267,000 loan and states

that discovery cannot cure this deficiency “because such documentation would necessarily be in

sole possession of Plaintiff.” Id. at 16. Fourth, Ms. Lee argues that Plaintiffs NJUFTA claim

fails as a matter of law with respect to the Rego Park property because “Kuang retains a fifty


                                                 8
percent interest in the Rego Park property” and based on public records, this ownership interest

makes it “clear that Kuang is not insolvent and there are sufficient assets for which to recover if

Plaintiff obtains a judgment.” Id. at 17.

         Plaintiff cross-moved for summary judgment as to liability only against Ms. Lee and sought

an extension of the restraints on the Bayonne and Rego Park properties until further order of the

court.   ECF No. 22 at 1.     Plaintiff supported the cross-motion for summary judgment with

numerous exhibits, declarations, a statement of material facts, and a memorandum of law. ECF

Nos. 22-1, 22-14, and 33. Ms. Lee filed a reply brief to Plaintiffs cross-motion for summary

judgment (ECF No. 23), an accompanying statement ofmaterial facts that disputed all of Plaintiffs

material facts except those set out in paragraphs 1-3, 5, 8, 9, 11, 28, and 30 of Plaintiffs statement

of material facts (ECF No. 24 at 1), and a reply to Plaintiffs memorandum of law (ECF No. 36).

         The Court finds that Ms. Lee’s motion for summary judgment and Plaintiffs cross-

motion for summary judgment are premature at this stage of litigation. Both motions have been

made without the benefit of any discovery and would benefit immensely from further

development of the factual record in this case. See Ware Indus., Inc. v. St. Paul Fire & Marine

Ins. Co., No. 18-13895, 2019 WL 2367108, at *3 (D.N.J. June 5, 2019) (citing Scholar

Intelligent Sols., Inc. v. New Jersey Eye Ctr., P.A., No. 13-642, 2013 WL 2455959, at *2 (D.N.J.

June 5, 2013) (“Courts in this District have repeatedly found summary judgment motions before

discovery to be premature.”); see also Guidotti v. Legal Helpers Debt Resolution, L.L. C., 716

F.3d 764, 772 (3d Cir. 2013) (quoting Celotex Corp.    V.   Catrett, 477 U.S. 317, 322 (1986)

(“Because summary judgment can be supported or defeated by citing a developed record, courts

must give the parties ‘adequate time for discovery.”). The need for a developed record is

especially acute in a case where, as here, multiple disputes of fact exist. See Guidotti, 716 f.3d



                                                  9
at 773 (3d Cir. 2013) (“A party opposing a motion for summary judgment has significantly more

material at his disposal than when opposing a motion to dismiss, given that he may cite evidence

gained during discovery.”). Most notably, Ms. Lee disputes almost all facts in Plaintiffs

statement of material facts filed in connection with Plaintiffs cross-motion, including whether

Mr. Kuang ever held any interest in the Palisades property (ECF No. 24 ¶ 1), what consideration

was exchanged for the Palisades and Bayonne properties (id.     ¶J 2-3), whether the $267,000 loan
between Plaintiff and Mr. Kuang ever took place (Id.    ¶ 4), and the circumstances surrounding
Ms. Lee and Mr. Kuang’s divorce (Id.    ¶J 6-8).   Ms. Lee’s opposition to the cross-motion for

summary judgment even goes so far as to acknowledge the existence of factual disputes, argning

that the Court “cannot grant Plaintiffs motion for summary judgment because there are at a

minimum questions of facts.” ECF No. 23 at 9. The Court agrees that there are what appear to

be, at this stage of the proceedings, unresolved disputes of fact that cannot be resolved without

further information (most critically, disputes concerning the existence of the alleged loan and the

consideration exchanged between Mr. Kuang and Ms. Lee for the Properties), rendering both

requests for summary judgment wholly inappropriate and untimely. See Anderson, 477 U.s. at

248 (A fact is “material” if a dispute over the fact “might affect the outcome of the suit under

governing law,” and a “genuine” issue exists as to that fact “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.”). Accordingly, Ms. Lee’s

request for summary judgment (ECF No. 20-5 at 10-17) and Plaintiffs cross-motion for

summary judgment (ECF No. 22) are denied.




                                                   10
V.     CONCLUSION

       For the reasons stated above, Plaintiff’s motion to permit alternative service of process on

Mr. Kuang (ECF No. 19)is GRANTED, Ms. Lee’s motion to dismiss/motion for summary

judgment (ECF No. 20)is DENIED, and Plaintiffs cross-motion for summary judgment is

DENIED (ECF No. 22).

DATE: January 31, 2020


                                                            Claire C. Cecchi, U.S.D.J.




                                               11
